Citation Nr: 1103819	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a permanent and total disability evaluation.

2.  Entitlement to a higher rate of monies with respect to an 
award of special monthly compensation (SMC).  

3.  Whether the reduction in rating for the residuals of prostate 
cancer to include bladder and bowel incontinence, from 100 to 60 
percent, effective September 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 
1965 to September 1967, including service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran has filed a notice of disagreement concerning the 
issue of whether the reduction in rating for the residuals of 
prostate cancer to include bladder and bowel incontinence, from 
100 to 60 percent, effective September 1, 2009, was proper.  The 
notice of disagreement was submitted in July 2009.  The United 
States Court of Appeals for Veterans Claims has held that where 
the Board finds a notice of disagreement has been submitted from 
a matter that has not been addressed in a statement of the case, 
the issue should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this 
date, and as noted below, the Veteran has not been sent a 
statement of the case with respect to this issue, and the remand 
action below addresses this item.  

The issue of whether the reduction in rating for the residuals of 
prostate cancer to include bladder and bowel incontinence, from 
100 to 60 percent, effective September 1, 2009, was proper is 
addressed in the REMAND portion of the decision below and it is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from cancer of 
the prostate.  

2.  Service connection has been granted for the residuals of 
cancer of the prostate with bowel and bladder incontinence.  

3.  When service connection was granted for the residuals of 
cancer of the prostate, a 100 percent disability rating was 
assigned in accordance with the applicable rating criteria.

4.  Approximately six months after service connection was granted 
for the residuals of cancer of the prostate, the Veteran 
underwent a VA medical examination that showed some improvement 
in the overall health of the Veteran.

5.  The Veteran is in receipt of special monthly compensation for 
the loss of use of a creative organ.

6.  The dollar amount that the Veteran has been receiving for 
special monthly compensation is in accordance with the statutory 
limits set by Congress.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a permanent 100 
percent schedular disability rating.  38 U.S.C.A. §§ 501, 1156 
(West 2002); 38 C.F.R. §§ 3.327, 3.340, 3.341, 3.951 (2010).

2.  As a matter of law, the Veteran is not entitled to payment of 
special monthly compensation for the loss of use of a creative 
organ at a higher dollar rate as prescribed by law.  38 U.S.C.A. 
§§ 101, 1131, 1114(k), 5111 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.4, 3.21, 3.31 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has expressed disagreement with the RO's decision 
that did not find that his prostate cancer residuals were 
permanently and totally disabling.  He has also disagreement with 
the US dollar amount that he is being paid with respect to a 
grant for special monthly compensation based on the loss of use 
of a creative organ.  With respect to the first item, the Veteran 
has asserted that the severity of his prostate cancer residuals 
will not improve and that as a result of his age, may become more 
disabling.  As to the second issue, the Veteran has merely 
disagreed with the amount of monies that he is receiving.  

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator J. Rockefeller).

The Board first notes that these issues turn on statutory 
interpretation.  See Smith.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, the 
VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

In any event, the RO has provided an April 2009 2008 statement of 
the case (SOC) to the Veteran that included citation to the 
applicable law and regulations as to his claim, as well as the 
basis for the denial of benefits.  Hence, the Veteran has been 
given general notice of how to substantiate his claim and the 
opportunity to respond with further evidence and argumentation.  
This claim therefore may be adjudicated on its merits without 
further development of the record.

I.  Permanent and Total Disability Evaluation

The record reflects that service connection for prostate cancer 
with bladder and bowel incontinence was granted via a rating 
action that was issued in September 2007.  A 100 percent 
disability rating was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7528 (2007).  
The criteria provides for a 100 percent disability rating.  It 
also provides that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2007).  If 
there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  38 
C.F.R. Part 4, Diagnostic Code 7528 (2007) and (2010).  Only the 
predominant area of dysfunction is to be considered for rating 
purposes to avoid violating the rule against the pyramiding of 
disabilities.  38 C.F.R. §§ 4.14, 4.115a (2007) and (2010).  In 
other words, the rating criteria specifically indicates that the 
assignment of the 100 percent disability rating will be temporary 
in nature and that after six months, the 100 percent disability 
rating may be reduced.  Moreover, after six months, and after the 
service member has undergone a VA examination and been provided 
any notice for reductions as is required by 38 C.F.R. § 3.105(e) 
(2010), the service member's disability rating may be reduced and 
a different rating may be assigned.  

It is further noted that in June 2009, the RO enacted a reduction 
in the Veteran's disability rating for is prostate cancer 
residuals to include erectile dysfunction, bladder incontinence, 
and bowel incontinence.  The disability evaluation was reduced 
from 100 to 60 percent.  (The Veteran has expressed disagreement 
with the reduction and has filed an appeal on this issue.)  
Notwithstanding the Veteran's disagreement with the reduction, it 
is noted that the reduction was enacted after the Veteran 
underwent a VA examination in July 2008 and after the RO reviewed 
the results of that examination along with the Veteran's medical 
records and any submissions proffered by the Veteran.  

The Veteran argues that his prostate cancer residuals are 
permanent in nature and that they will not improve.  As such, he 
believes that he is entitled to a permanent total disability 
rating for his service-connected disability.

Permanence is essentially a medical question, which requires 
competent medical evidence; neither the Board nor the RO may 
exercise its own independent medical judgment on such a question.  
See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

A positive determination of permanency may be based on a finding 
that "the probability of permanent improvement under treatment 
[was] remote," and whether one or all of the service member's 
service-connected disabilities [were] "reasonably certain to 
continue throughout the life of the [appellant]."  38 C.F.R. § 
3.340(b) (2010); see also KL v. Brown, 5 Vet. App. 205, 208 
(1993) (factors to consider include failure to pursue treatment, 
and whether the disease has been shown to be of longstanding 
duration, actually totally incapacitating, or of such a nature as 
to render the probability of permanent improvement remote).  The 
appellant's age may be considered in determining permanence.  38 
C.F.R. § 3.340(b) (2010).  This determination must be based upon 
a consideration of the degree of impairment due solely to the 
service-connected disability or disabilities.  See 38 C.F.R. § 
3.341 (2010).

Rating agencies are to handle cases affected by changes in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with the 
VA laws and regulations.  38 C.F.R. § 3.344 (2010).  However, 
when a disability has not become stabilized or is likely to 
improve, re-examination, and, if necessary, reevaluation of the 
assigned disability rating is warranted.  Id.

Re-examination will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability.  See 38 C.F.R. § 3.327(a) 
(2010).  Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.  Following the initial VA 
examination or other scheduled examination, any reexamination 
determined to be in order will be scheduled within not less than 
two years and not more than five years.  Id.  No periodic future 
examinations will be requested where:  

1) the disability is established as static, 
2) the findings and symptoms are shown by 
examination to have persisted without 
material improvement for a period of 5 
years or more, 
3) the disability from disease is permanent 
in character and of such nature that there 
is no likelihood of improvement, 
4) the Veteran is over 55 years of age, 
except under unusual circumstances, 
5) the rating is a prescribed scheduled 
minimum rating, or 
6) a combined disability rating evaluation 
would not be affected if the future 
examination should result in reduced 
evaluation for one or more conditions. 

See 38 C.F.R. § 3.327(b) (2010).  However, none of the above 
guidelines are to be construed as limiting VA's authority to 
request reexaminations, or periods of hospital observation, at 
any time in order to ensure that disabilities are accurately 
rated.  38 C.F.R. § 3.327(a) (2010).

Initially, the Board observed that the 100 percent rating was in 
effect for less than 20 years; thus, it has not reached protected 
status.  See 38 C.F.R. § 3.951(b) (2010).  The Board further 
notes that the rating criteria under which the 100 percent 
disability rating was assigned statutorily requires that a future 
examination be conducted within six months of the disability 
rating being assigned.  In other words, the rating criteria 
itself suggests, insinuates, and indicates that the 100 percent 
rating will not be permanent in nature and that there will be, at 
least, some improvement in the service member's overall health 
condition.  

Additionally, in this case, VA was permitted to request periodic 
future examinations for the Veteran's prostate cancer residuals.  
The Board notes that the disability has not been established as 
static.  Rather, as indicated in the rating reduction, the 
residuals of the condition, while disabling, had improved.  Also, 
because the 100 percent combined schedular rating had only been 
in effect less than two years, four months at the time of the 
reduction, there is no evidence that the Veteran's prostate 
cancer symptoms had persisted without material improvement over a 
period of five or more years. 

Moreover, with regard to possible improvement of the Veteran's 
prostate cancer residuals symptomatology, the evidence does not 
show that his disability is of such nature that there is no 
likelihood of improvement.  Rather, the most recent medical 
evidence of record reveals that the symptomatology has actually 
improved since the original grant of benefits.  

Finally, even if the symptomatology of the Veteran's disability 
were considered static, it is still within VA's purview to 
schedule another VA examination to assess the current severity of 
the disability.  See 38 C.F.R. §§ 3.327 (2010).  Accordingly, the 
claim for permanency of the initially assigned 100 percent 
schedular disability rating must be denied as a matter of law.  
See 38 C.F.R. §§ 3.327, 3.344, 3.951(b) (2010).

II.  Dollar Amount Received for Special Monthly Compensation

The other issue on appeal involves the dollar amount that has 
been awarded to the Veteran with respect to the finding that he 
is entitlement to special monthly compensation on account of the 
loss of use of a creative organ.  

Special monthly compensation is payable for the loss or loss of 
use of the creative organ.  This special compensation is payable 
in addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the combined 
rate of compensation does not exceed the monthly rate set forth 
in 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010) when authorized 
in conjunction with any of the provisions of 38 U.S.C.A § 1114(a) 
through (j) or (s).  

At the time (2007) in which special monthly compensation for the 
loss of use of a creative organ was granted, the dollar amount 
that could be assigned was $89.00 (US dollars).  See 38 U.S.C.A. 
§ 1114(k).  The rates for special monthly compensation are 
updated annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted by 
Congress.  See 38 C.F.R. § 3.21 (2010) (providing that rates of 
compensation, dependency and indemnity compensation for surviving 
spouses and children, and section 306 and old-law disability and 
death pension, are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be given 
the same force and effect as if published in the regulations).

For example, in 2006 the change in the monthly compensation 
amount was enacted with the passage of the Veterans' Compensation 
Cost-of-Living Adjustment Act of 2006 (Act), Pub. L. No. 109-361 
(S 2562) (Oct. 16, 2006).  The Act increased the rates of 
disability of compensation for veterans, as well as other forms 
of compensation, effective as of December 1, 2006.  Section 2 of 
the Act specifically provided for the dollar amounts to be 
increased under 38 U.S.C.A. § 1114.

This same procedure has been in effect, for purposes of this 
case, from 2006 until the present.  Each year Congress mandates 
the monthly amount, and effective date for that amount, that VA 
will pay to a disabled veteran depending on the level of 
disability.  These changes are reflected at 38 U.S.C.A. §§ 
1114(a)-(j).  There is no discretion authorized to the 
Secretary as to the amount to be paid.  Nor is there any 
discretion as to when the effective date for any increase in 
payments is authorized.

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an annual 
basis.  VA has no discretion to alter the amount paid or the 
effective date when a particular amount will be paid.  The 
Veteran's entitlement to specific amounts of special monthly 
compensation is as established in the September 2007 letter that 
notified the Veteran that he would be receiving special monthly 
compensation based on the anatomical loss of a creative organ.  
The Veteran has been paid at the rate enumerated in and 
prescribed by 38 U.S.C.A § 1114(k), just not at the rate that he 
desires.

The Veteran does not argue that the monthly compensation amounts 
since August 1, 2007, as specified by the versions of 38 U.S.C.A. 
§ 1114(k), were incorrectly added or that the dates of payment 
are incorrect.  Rather, the Veteran argument is simply that he 
should be paid more money for the loss of use of a creative 
organ.  

This argument is devoid of merit and has no basis in statute or 
established case law.  The Veteran argues for a benefit that is 
not permitted by law.  The Veteran has cited no authority to 
support his contentions other than his own interpretation of the 
statute.  There is no legal merit to his argument and the 
Veteran's claim must, consequently, be denied.  In short, the 
Veteran is not entitled to payment of special monthly 
compensation at the monthly rate at a higher rate as prescribed 
by 38 U.S.C.A. § 1114(k) (West 2002).  Moreover, it is evident 
that the law enacted by Congress provides no basis to award the 
Veteran the benefit he seeks.

The Board notes that it is bound by the laws enacted by Congress, 
VA regulations, the instructions of the VA Secretary, and the 
precedent opinions of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the Veteran.  
Thus, the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.)


ORDER

Entitlement to a permanent and total disability evaluation is 
denied.

Entitlement to a higher rate of monies with respect to an award 
of special monthly compensation is denied.  


REMAND

Finally, as noted in the Introduction, the Veteran has expressed 
disagreement with the RO's reduction in rating for the residuals 
of prostate cancer to include bladder and bowel incontinence, 
from 100 to 60 percent, effective September 1, 2009.  As a timely 
notice of disagreement has been filed, the Board's jurisdiction 
has been triggered and this issue must be REMANDED so that a 
statement of the case on the underlying claim that adequately 
notifies the Veteran of the action necessary to perfect an appeal 
may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the action:

The AMC/RO should issue a statement of the 
case as to the issue of whether the 
reduction in rating for the residuals of 
prostate cancer to include bladder and 
bowel incontinence, from 100 to 60 percent, 
effective September 1, 2009, was proper.  
The Veteran should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The 
AMC/RO should allow the Veteran and his 
accredited representative (The American 
Legion) the requisite period of time for a 
response.  If a timely substantive appeal 
is filed with respect to this issue, the 
case must be returned to the Board for 
further appellate consideration of this 
issue.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


